Good, J.,
dissenting.
I am unable to concur in the majority opinion in so far as it holds that the water tax, mentioned in the statute, is imposed for a governmental rather than for a corporate purpose. The statute requires the tax to be placed in and become a part of the water fund, and further provides the purposes for which the water fund may be expended, viz., for the payment of interest or principal of any water bonds issued for the cost of the plant; cost of operation, maintenance and extension or improvement of the water plant; salaries and expenses of the officers and employees of the Metropolitan Water District; for the payment of bonds that have been previously issued or to be hereafter issued, or for extraordinary improvements. It seems plain that the tax is imposed for the purpose of paying for, maintaining and operating a water plant, and that such an enterprise is, in its nature, a private business for the convenience, advantage or benefit of the municipality, its inhabitants and property owners.
The construction, operation or maintenance of water plants by a municipal corporation has been held by this court not to be an exercise of a governmental function, but in the nature of a private enterprise, and to be for a corporate purpose, within the meaning of section 7, art. VIII of the Constitution. Metropolitan Utilities District v. City of Omaha, ante, p. 93. Authorities are therein cited sustaining the proposition, and I think are in conformity with the overwhelming weight of authority. It may be observed that counsel for both relator and respondents in this case concede that the construction, operation and maintenance of water plants by a municipality is a private enterprise and is not the exercise of a governmental function. Relator, however, insists and argues in this case, as was done in the case of Metropolitan Utilities District v. City of Omaha, supra, that the phrase “for corporate purposes,” *706as used in section 7, art. VIII, of the Constitution, had reference to municipal or governmental activities and functions and did not relate to those that were in the nature of a private business enterprise. This contention of relator was disapproved in the case heretofore cited. The majority opinion seems to be based largely on the rulings of this cou". in Gillespie v. City of Lincoln, 35 Neb. 34; Redell v. Moores, 63 Neb. 219; and State v. Love, 89 Neb. 149. The Gillespie case goes no further than to hold that the maintaining of a fire department by a city is an exercise of the police power and, in effect, is governmental in its nature. The Redell case does not seem to be in point. The Love case, in substance and effect, holds that the maintaining of a fire department by a municipality is the exercise of a governmental function, rather than a private or corporate purpose. I have no quarrel with the rulings in these cases, but it seems to me that it is a non sequitur to hold that, because the maintaining of a fire department is a governmental function, the construction, maintenance and operation of a water plant is of like' character. It is true that water is one of the chief factors in the extinguishment of fires, but so are proper fire apparatus, hose, nozzles, ladders, trucks, etc. Suppose a municipality should be authorized to and did establish and maintain a plant for the manufacture of such fire apparatus as it should need, could it, with reason, be said that in so doing it was exercising a governmental function? It seems to me that the question suggests the answer. A municipality may purchase its fire apparatus in the open market. It may also engage a private person or corporation to furnish a supply of water for fire protection, or may authorize a private person or corporation to construct and operate a water plant. It seems to the writer that the statute in question imposes a tax for corporate purposes, within the meaning of section 7, art. VIII of the Constitution, and is therefore invalid.
I think that the statement in the syllabus of the majority opinion is misleading in that it assumes that the tax is levied to pay hydrant rentals. An examination of the *707statute shows that the tax is not levied for the payment of hydrant rentals but to pay for and maintain a water plant. It is true that the amount of the tax is measured by the number of hydrants and is also limited to a three-mill levy, but this is simply a measure or limitation of the amount of the tax. The purpose for which the tax is levied must be determined by the use which the statute directs shall be made of the fund arising from its levy and collection.
I think the writ should have been denied and the action dismissed.